
QuickLinks -- Click here to rapidly navigate through this document


LOUISIANA-PACIFIC CORPORATION

1997 INCENTIVE STOCK AWARD PLAN

Effective March 1, 1997

(As amended through February 25, 2002)


--------------------------------------------------------------------------------


LOUISIANA-PACIFIC CORPORATION
1997 INCENTIVE STOCK AWARD PLAN

ARTICLE 1.  ESTABLISHMENT AND PURPOSE

        1.1    Establishment.    LOUISIANA-PACIFIC CORPORATION ("Corporation"),
hereby establishes the Louisiana-Pacific Corporation 1997 Incentive Stock Award
Plan (the "Plan"), effective as of March 1, 1997, subject to stockholder
approval as provided in Article 15.

        1.2    Purpose.    The purpose of the Plan is to promote the long-term
interests of Corporation and its stockholders by enabling Corporation to
attract, retain, and reward key employees of Corporation and its subsidiaries
and to strengthen the mutuality of interests between such employees and
Corporation's stockholders. The Plan is designed to serve this purpose by
offering stock options and other equity-based incentive awards and encourage key
employees to acquire an ownership in Corporation.

ARTICLE 2.  DEFINITIONS

        2.1    Defined Terms.    The following definitions are applicable to the
Plan:

        "Award" means an award or grant made to a Participant pursuant to the
Plan.

        "Award Agreement" means an agreement as described in Section 6.2 of the
Plan.

        "Board" means the Board of Directors of Corporation.

        "Code" means the Internal Revenue Code of 1986, as amended and in effect
from time to time, or any successor thereto, together with rules, regulations,
and interpretations promulgated thereunder. Where the context so requires, any
reference to a particular Code section will be construed to refer to the
successor provision to such Code section.

        "Committee" means the Compensation Committee of the Board.

        "Common Stock" means the common stock, $1 par value, of Corporation or
any security of Corporation issued in substitution, exchange, or lieu thereof.

        "Corporation" means Louisiana-Pacific Corporation, a Delaware
corporation, or any successor corporation thereto.

        "Exchange Act" means the Securities Exchange Act of 1934.

        "Fair Market Value" means on any given date, the closing price per share
of Common Stock as reported for such day by the principal exchange or trading
market on which Common Stock is traded (as determined by the Committee) or, if
Common Stock was not traded on such date, on the next preceding day on which
Common Stock was traded. If the Common Stock is not listed on a stock exchange
or if trading activities for Common Stock are not reported, the Fair Market
Value will be determined by the Committee.

        "Participant" means an employee of Corporation or a Subsidiary who is
granted an Award under the Plan.

        "Plan" means this Louisiana-Pacific Corporation 1997 Incentive Stock
Award Plan, as set forth herein and as it may be hereafter amended from time to
time.

        "Share" means a share of Common Stock.

        "Subsidiary" means any corporation in which Corporation directly or
indirectly controls 50 percent or more of the total combined voting power of all
classes of stock having voting power.

1

--------------------------------------------------------------------------------


        "Vest" or "Vested" means:

        (a)  In the case of an Award that requires exercise, to be or to become
immediately and fully exercisable and free of all restrictions;

        (b)  In the case of an Award that is subject to forfeiture, to be or to
become nonforfeitable, freely transferable, and free of all restrictions;

        (c)  In the case of an Award that is required to be earned by attaining
specified performance goals, to be or to become earned and nonforfeitable,
freely transferable, and free of all restrictions; or

        (d)  In the case of any other Award as to which payment is not dependent
solely upon the exercise of a right, election, exercise, or option, to be or to
become immediately payable and free of all restrictions.

ARTICLE 3.  ADMINISTRATION

        3.1    General.    The Plan will be administered by the Committee. The
Committee will have full power and authority to administer the Plan in its sole
discretion. A majority of the members of the Committee will constitute a quorum
and action approved by a majority will be the act of the Committee.

        3.2    Authority of the Committee.    Subject to the terms of the Plan,
the Committee:

        (a)  Will select the Participants, determine the types of Awards to be
granted to Participants, determine the shares or share units subject to Awards,
and determine the terms and conditions of individual Award Agreements;

        (b)  Has the authority to interpret the Plan, to establish, amend, and
revoke any rules and regulations relating to the Plan, to make all other
determinations necessary or advisable for the administration of the Plan; and

        (c)  May correct any deficit, supply any omission, or reconcile any
inconsistency in the Plan or in any Award Agreement in the manner and to the
extent the Committee deems desirable to carry out the purposes of the Plan.

Decisions of the Committee, or any delegate as permitted by the Plan, will be
final, conclusive, and binding on all Participants.

        3.3    Liability of Committee Members.    No member of the Committee
will be liable for any action or determination made in good faith with respect
to the Plan, any Award, or any Participant.

ARTICLE 4.  DURATION OF THE PLAN AND SHARES SUBJECT TO THE PLAN

        4.1    Duration of the Plan.    The Plan is effective March 1, 1997,
subject to approval by Corporation's stockholders as provided in Article 15. The
Plan will remain in effect until Awards have been granted covering all the
available Shares and all outstanding Awards have been exercised, settled, or
terminated in accordance with the terms of the applicable Award Agreement, or
the Plan is otherwise terminated by the Board. Termination of the Plan will not
affect outstanding Awards.

        4.2    Other Stock Plans.    The Plan is separate from the following
existing plans (the "Prior Plans"):

Louisiana-Pacific Corporation 1991 Employee Stock Option Plan;
Louisiana-Pacific Corporation 1984 Employee Stock Option Plan; and
Louisiana-Pacific Corporation Key Employee Restricted Stock Plan.

2

--------------------------------------------------------------------------------



The Plan will neither affect the operation of the Prior Plans nor be affected by
the Prior Plans, except that no further stock options or restricted stock awards
will be granted under any of the Prior Plans after the date the Plan is approved
by Corporation's stockholders as described in Article 15.

        4.3    General Limitation on Awards.    Subject to adjustment pursuant
to Article 12 of the Plan, the maximum number of Shares for which Awards may be
granted under the Plan may not exceed 10,000,000 Shares.

        4.4    Cancellation or Expiration of Awards.    If an Award under the
Plan is canceled or expires for any reason prior to having been fully vested or
exercised by a Participant or is settled in cash in lieu of Shares or is
exchanged for other Awards, all Shares covered by such Awards will again become
available for additional Awards under the Plan.

ARTICLE 5.  ELIGIBILITY

        Officers and other key employees of Corporation and its Subsidiaries
(including employees who may also be directors of Corporation or a Subsidiary)
who, in the Committee's judgment, are or will be contributors to the long-term
success of Corporation will be eligible to receive Awards under the Plan.

ARTICLE 6.  AWARDS

        6.1    Types of Awards.    Awards under the Plan may consist of: stock
options (either incentive stock options, within the meaning of Section 422 of
the Code, or nonstatutory stock options), stock appreciation rights, performance
shares, restricted stock grants, and other stock-based awards (as described in
Article 11 of the Plan). Awards of performance shares and restricted stock may
provide the Participant with dividends or dividend equivalents and voting rights
prior to vesting.

        6.2    Award Agreements.    Each Award will be evidenced by a written
Award Agreement between Corporation and the Participant. Award Agreements may,
subject to the provisions of the Plan, contain any provision approved by the
Committee. Any Award Agreement may make provision for any matter that is within
the discretion of the Committee or may retain the Committee's discretion to
approve or authorize any action with respect to the Award during the term of the
Award Agreement.

        6.3    Nonuniform Determinations.    The Committee's determinations
under the Plan or under one or more Award Agreements, including without
limitation, (a) the selection of Participants to receive Awards, (b) the type,
form, amount, and timing of Awards, (c) the terms of specific Award Agreements,
and (d) elections and determinations made by the Committee with respect to
exercise or payments of Awards, need not be uniform and may be made by the
Committee selectively among Participants and Awards, whether or not Participants
are similarly situated.

        6.4    Provisions Governing All Awards.    All Awards will be subject to
the following provisions:

        (a)  Transferability. Except as otherwise provided in this
Section 6.4(a), each Award (but not Shares issued following Vesting or exercise
of an Award) will not be transferable other than by will or the laws of descent
and distribution and Awards requiring exercise will be exercisable during the
lifetime of the Participant only by the Participant or, in the event the
Participant becomes legally incompetent, by the Participant's guardian or legal
representative. Notwithstanding the foregoing, the Committee, in its discretion,
may include in any Award Agreement a provision that the Award is transferable,
without payment of consideration, to immediate family members of the Participant
or to a trust for the benefit of or a partnership composed solely of such family
members.

        (b)  Employment Rights. Neither the adoption of the Plan nor the
granting of any Award will confer on any person the right to continued
employment with Corporation or any Subsidiary, nor will it interfere in any way
with the right of Corporation or a Subsidiary to terminate such person's
employment at any time for any reason, with or without cause.

3

--------------------------------------------------------------------------------


        (c)  Effect of Change in Control. The Committee may, in its discretion,
include in any Award Agreement a provision that upon the effective date of a
change in control of Corporation (as that term may be defined in the Award
Agreement), all or a specified portion of the Award (i) will become fully
Vested, (ii) will terminate, or (iii) may be converted into shares of an
acquiror. In any such change in control provision, the Committee may provide
whether or to what extent such acceleration in the Vesting of an Award will be
conditioned to avoid resulting in an "excess parachute payment" within the
meaning of Section 280G(b) of the Code.

ARTICLE 7.  STOCK OPTIONS

        The option price for each stock option may not be less than 100 percent
of the Fair Market Value of the Common Stock on the date of grant. Stock options
will be exercisable for such period as specified by the Committee in the
applicable Award Agreement, but in no event may options be exercisable for a
period of more than ten years after their date of grant. The option price of
each Share as to which a stock option is exercised must be paid in full at the
time of exercise. The Committee may, in its discretion, provide in any Award
Agreement for a stock option that payment of the option price may be made in
cash, by tender of Shares owned by the Participant valued at Fair Market Value
as of the date of exercise, subject to such guidelines for the tender of Shares
as the Committee may establish, in such other consideration as the Committee
deems appropriate, or a combination of cash, shares of Common Stock, and such
other consideration. The number of Shares subject to options and stock
appreciation rights granted under the Plan to any individual Participant during
any one calendar year may not exceed 600,000 Shares. Except for adjustments in
price pursuant to Article 12 hereof, at no time shall the option price of a
stock option granted hereunder be subsequently repriced during the period of its
exercisability.

        In the case of an Option designated as an incentive stock option, the
terms of the option and the Award Agreement must conform with the statutory and
regulatory requirements specified pursuant to Section 422 of the Code, as in
effect on the date such incentive stock option is granted.

        The Committee may, in its discretion, include in an Award Agreement for
any option a provision that in the event previously acquired Shares are
surrendered by a Participant in payment of all or a portion of either (a) the
option exercise price or (b) the Participant's federal, state, or local tax
withholding obligation with respect to such exercise, the Participant will
automatically be granted a replacement or reload option (with an option price
equal to the Fair Market Value of a Share on the date of such exercise) for a
number of Shares equal to all or a portion of the number of Shares surrendered.
Such replacement option will be subject to such terms and conditions as the
Committee determines.

ARTICLE 8.  STOCK APPRECIATION RIGHTS

        Stock appreciation rights may be granted in tandem with a stock option,
in addition to a stock option, or may be freestanding and unrelated to a stock
option. Stock appreciation rights granted in tandem or in addition to a stock
option may be granted either at the same time as the stock option or at a later
time. No stock appreciation right may be exercisable earlier than six months
after grant, except in the event of the Participant's death or disability. A
stock appreciation right will entitle the Participant to receive from
Corporation an amount equal to the increase in the Fair Market Value of a Share
on the exercise of the stock appreciation right over the grant price. The
Committee may determine in its discretion whether the stock appreciation right
may be settled in cash, shares, or a combination of cash and shares.

4

--------------------------------------------------------------------------------


ARTICLE 9.  PERFORMANCE SHARES

        9.1    General.    Performance shares may be granted in the form of
actual Shares or Share units having a value equal to Shares. An Award of
performance shares will be granted to a Participant subject to such terms and
conditions set forth in the Award Agreement as the Committee deems appropriate,
including, without limitation, the condition that the performance shares or a
portion thereof will Vest only in the event specified performance goals are met
within a specified performance period, as set forth in the Award Agreement. An
Award Agreement for a performance share Award may also, in addition to
specifying performance goals, condition Vesting of such Award on continued
employment for a period specified in the Award Agreement. In the event that a
stock certificate is issued in respect of performance shares, the certificate
will be registered in the name of the Participant but will be held by
Corporation until the time the performance shares become Vested. The performance
conditions and the length of the performance period will be determined by the
Committee. The Committee may, in its discretion, reduce or eliminate the Vesting
of performance shares if, in the Committee's judgment, it determines that the
Vesting of the performance share Award is not appropriate given actual
performance over the applicable performance period. The maximum number of Shares
issuable to any individual Participant with respect to performance share Awards
during any one calendar year may not exceed 100,000 Shares. The Committee, in
its sole discretion, may provide in an Award Agreement whether performance
shares granted in the form of share units will be paid in cash, shares, or a
combination of cash and shares.

        9.2    Performance Goals for Executive Officers.    The performance
goals for performance share awards granted to executive officers of Corporation
may relate to corporate performance, business unit performance, or a combination
of both.

        Corporate performance goals will be based on financial performance goals
related to the performance of Corporation as a whole and may include one or more
measures related to earnings, profitability, efficiency, or return to
stockholders such as earnings per share, operating profit, stock price, costs of
production, or other measures.

        Business unit performance goals will be based on a combination of
financial goals and strategic goals related to the performance of an identified
business unit for which a Participant has responsibility. Strategic goals for a
business unit may include one or a combination of objective factors relating to
success in implementing strategic plans or initiatives, introductory products,
constructing facilities, or other identifiable objectives. Financial goals for a
business unit may include the degree to which the business unit achieves one or
more objective measures related to its revenues, earnings, profitability,
efficiency, operating profit, costs of production, or other measures.

        Any corporate or business unit goals may be expressed as absolute
amounts or as ratios or percentages. Success may be measured against various
standards, including budget targets, improvement over prior periods, and
performance relative to other companies, business units, or industry groups.

ARTICLE 10.  RESTRICTED STOCK

        Restricted stock may be granted in the form of actual Shares, Share
units having a value equal to Shares, or other rights to receive Shares in the
future. A restricted stock Award will be subject to such terms and conditions
set forth in the Award Agreement as the Committee deems appropriate, including,
without limitation, restrictions on the sale, assignment, transfer, or other
disposition of such restricted stock and provisions that such restricted stock,
stock units or other rights to receive Shares be forfeited upon termination of
the Participant's employment for specified reasons within a specified period of
time or upon other conditions, as set forth in the Award Agreement. The Award
Agreement for a restricted stock Award may also, in addition to conditioning
Vesting of the Award on continued employment, further condition Vesting on
attainment of performance goals. In the event that a stock certificate is issued
in respect of restricted stock, such certificate will be registered in the name
of the

5

--------------------------------------------------------------------------------


Participant but will be held by the Corporation until the end of the restricted
period. The employment conditions and the length of the period for vesting of
restricted stock Awards will be established by the Committee at the time of
grant and set forth in the Award Agreement. The Committee, in its sole
discretion, may provide in an Award Agreement whether restricted stock granted
in the form of Share units will be paid in cash, Shares, or a combination of
cash and Shares. The aggregate number of shares or share units that may be
subject to restricted stock Awards may not exceed 2,000,000 Shares.

ARTICLE 11.  OTHER STOCK-BASED AND COMBINATION AWARDS

        The Committee may grant other Awards under the Plan pursuant to which
Shares are or may in the future be acquired, or Awards denominated in or
measured by Share equivalent units, including Awards valued using measures other
than the market value of Shares. For such other stock-based awards that are
granted to executive officers of Corporation and that condition Vesting of such
Awards, in whole or in part, on attaining performance goals, such Awards will be
subject to the same limitations on types of performance goals and the same
limitation on the maximum number of Shares issuable to any individual
Participant as provided in Article 9 of the Plan. The Committee may also grant
Awards under the Plan in tandem or combination with other Awards or in exchange
for Awards, or in tandem or combination with, or as alternatives to, grants or
rights under any other employee plan of Corporation.

ARTICLE 12.  ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

        In the event of any change in capitalization affecting the Common Stock
of Corporation, such as a stock dividend, stock split, recapitalization, merger,
consolidation, split-up, spinoff, combination or exchange of shares, or other
form of reorganization, or corporate change, or any distribution with respect to
Common Stock other than regular cash dividends, the Committee may make such
substitution or adjustment, if any, that it deems to be equitable as to the
number and kind of Shares or other securities issued or reserved for issuance
pursuant to the Plan, to the limits on Awards to Participants, and to
outstanding Awards.

ARTICLE 13.  AMENDMENT AND TERMINATION

        The Board may amend, suspend, or terminate the Plan or any portion of
the Plan at any time, provided no amendment may be made without stockholder
approval if such approval is required by applicable law or the requirements of
an applicable stock exchange.

ARTICLE 14. MISCELLANEOUS

        14.1    Tax Withholding.    Corporation will have the right to deduct
from any settlement of any Award under the Plan, including the delivery or
vesting of Shares, any federal, state, or local taxes of any kind required by
law to be withheld with respect to such payments or to take such other action as
may be necessary in the opinion of Corporation to satisfy all obligations for
the payment of such taxes. The recipient of any payment or distribution under
the Plan must make arrangements satisfactory to Corporation for the satisfaction
of any such withholding tax obligations. Corporation will not be required to
make any such payment or distribution under the Plan until such obligations are
satisfied. The Committee, in its discretion, may permit a Participant to satisfy
the Participant's federal, state, or local tax, or tax withholding obligations
with respect to an Award by having Corporation retain the number of Shares
having a Fair Market Value equal to the amount of taxes or withholding taxes.

        14.2    Securities Law Restrictions.    No Shares will be issued under
the Plan unless counsel for Corporation is satisfied that such issuance will be
in compliance with applicable federal and state securities laws. Certificates
for Shares delivered under the Plan may be subject to such stop-transfer orders
and other restrictions as the Committee may deem advisable under the rules,
regulations, and

6

--------------------------------------------------------------------------------


other requirements of the Securities and Exchange Commission, any stock exchange
upon which the Common Stock is then listed, and any applicable federal or state
securities law. The Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

        14.3    Governing Law.    Except with respect to references to the Code
or federal securities laws, the Plan and all actions taken thereunder will be
governed by and construed in accordance with the laws of the state of Oregon.

ARTICLE 15.  STOCKHOLDER APPROVAL

        The adoption of the Plan and the grant of Awards under the Plan are
expressly subject to the approval of the Plan by the affirmative vote of at
least a majority of the stockholders of Corporation present, or represented by
proxy, and entitled to vote at Corporation's 1997 annual meeting of
stockholders.

7

--------------------------------------------------------------------------------




QuickLinks


LOUISIANA-PACIFIC CORPORATION 1997 INCENTIVE STOCK AWARD PLAN Effective March 1,
1997 (As amended through February 25, 2002)
